United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL AIR MARSHAL SERVICE,
East Elmhurst, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1351
Issued: May 9, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On June 28, 2018 appellant, through counsel, filed a timely appeal from a May 29, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right upper
extremity condition causally related to the accepted November 21, 2016 employment incident.
FACTUAL HISTORY
On November 22, 2016 appellant, then a 40-year-old federal air marshal, filed a traumatic
injury claim (Form CA-1) alleging that, on November 21, 2016, he injured his right upper
extremity while in the performance of duty. He indicated that he was reaching above his head
with his right arm to remove an identifier box from a shelf when he felt a pop and pain to the front
aspect of his right shoulder and upper aspect of his right arm. The claim form did not indicate
whether appellant stopped work.
OWCP received an unsigned attending physician’s report (Form CA-20), which noted a
date of injury of November 21, 2016 and described the history of injury as “reach overhead.” It
also received a position description.
A December 14, 2016 right shoulder x-ray scan report revealed mild degenerative changes
and lucency and sclerosis in the inferior aspect of the glenoid.
On December 15, 2016 Dr. Gabriel D. Brown, a Board-certified orthopedic surgeon,
treated appellant for complaints of right shoulder pain. In an examination report, he described that
on November 21, 2016 appellant reached overhead for a radiation detector at work and felt a pop
in his shoulder. Dr. Brown related that appellant had chronic discomfort in his shoulder since then.
Upon physical examination of appellant’s right shoulder, he observed crepitation at the
acromioclavicular (AC) joints and tenderness. O’Brien’s test was positive. Dr. Brown indicated
that radiographs of the right shoulder revealed type II acromion. He opined that appellant had
possible right shoulder superior labral tear from anterior to posterior (SLAP) tear as well as
aggravation of his prior AC joint injury, which had fully resolved. In reports dated January 18 and
March 16, 2017, Dr. Brown continued to treat appellant for complaints of right shoulder pain. He
provided similar examination findings and related that appellant was disabled from work.
Dr. Brown also completed attending physician’s reports (CA-20 forms) dated March 21,
May 25, and June 15, 2017. He noted a November 21, 2016 date of injury and described that
appellant was “reaching overhead at work and felt a pop.” Dr. Brown further indicated that a
magnetic resonance arthrogram (MRA) was negative for SLAP tear and also showed right
proximal biceps tendinitis and mild AC arthropathy. He checked a box marked “yes” indicating
that appellant’s condition was caused or aggravated by the described employment activity.
In a May 19, 2017 work status note, Dr. Brown authorized appellant to return to work on
May 20, 2017 with restrictions of no overhead activity.
On March 30, 2017 the employing establishment provided a limited-duty job offer,
effective March 27, 2017.
In a May 31, 2017 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the factual and medical evidence
2

necessary to establish his claim and also provided a questionnaire for completion. OWCP afforded
appellant 30 days to provide the necessary factual information and medical evidence.
OWCP subsequently received a June 13, 2017 report by Dr. Brown who noted examination
findings of tenderness over the AC joint and palpable catching with motion. Dr. Brown
recommended that appellant consider procedures of an AC joint recession with debridement and
decompression and possible open biceps tenodesis surgery.
By decision dated July 12, 2017, OWCP denied appellant’s claim. It accepted that the
November 21, 2016 incident occurred as alleged and that the medical condition of right bicep
tendinitis had been diagnosed. However, OWCP found that appellant failed to establish that the
November 21, 2016 employment incident caused or aggravated the diagnosed condition of right
biceps tendinosis.
On July 30, 2017 appellant requested a telephonic hearing before an OWCP hearing
representative. A hearing was held on January 16, 2018.
Appellant submitted additional medical evidence, including diagnostic testing from 2016.
A December 30, 2016 right shoulder MRA report demonstrated rotator cuff tendinosis without
evidence of cuff tear, truncation and blunting of the posterior inferior labrum suggesting remote
prior tear with healing, and mild arthrosis of the AC joint. A December 14, 2016 right shoulder
x-ray report also revealed mild degenerative changes and lucency and sclerosis in the inferior
aspect of the glenoid.
In reports dated May 22 and August 3, 2017, Dr. Brown related that appellant had
continued right shoulder pain after a work-related injury. His physical examination revealed
tenderness over the AC joint and equivocal O’Brien tests. Speed and Yergason tests were positive.
In an August 10, 2017 Form CA-20, Dr. Brown noted a November 21, 2016 date of injury.
He reported a history of injury of “reaching overhead [at] work felt pop [right] shoulder.”
Dr. Brown diagnosed mild AC arthropathy and right proximal bicep tendinitis. He checked a box
marked “yes” indicating that appellant’s condition was caused or aggravated by his employment
activity. Dr. Brown noted that appellant was partially disabled.
In a November 21, 2017 narrative report, Dr. Brown noted a history of a right shoulder
injury at work on November 21, 2016. He related that appellant continued to have right shoulder
pain and that his pain was “causally related to his work injury.”
Dr. Brown released appellant to full-duty work on November 30, 2017.
In a December 19, 2017 narrative report, Dr. Brown accurately described the
November 21, 2016 employment incident and noted that as a federal air marshal, appellant was
required to use the detector equipment for his assigned duties. He related that appellant “felt a
popping sensation in his right shoulder” and continued to experience pain radiating from his right
shoulder AC joint despite significant conservative management. Dr. Brown conducted an
examination and opined that appellant was “suffering from AC joint arthropathy as a result of this
work injury.”

3

On January 12, 2018 Dr. Peter DeNoble, a Board-certified orthopedic surgeon, evaluated
appellant for right shoulder pain due to recurrent shoulder separation. In a narrative report, he
indicated that he last treated appellant on March 24, 2014 for a consult regarding a right shoulder
type AC joint separation injury, from which he had recovered with minimal dysfunction.
Dr. DeNoble reviewed appellant’s history of the November 21, 2016 injury. Upon examination
of appellant’s right shoulder, Dr. DeNoble observed mild tenderness to palpation over the biceps
groove and hypermobility with forward elevation and crepitus. Strength testing was 5/5 bilaterally
with pain. Dr. DeNoble related that right shoulder diagnostic studies demonstrated fluid signal at
the articular surface of the supraspinatus and that x-ray studies revealed AC joint separation. He
diagnosed separation of right AC joint and tear of the right supraspinatus tendon. Dr. DeNoble
reported: “I explained to the [patient] that his November 21, 2016 injury is directly related to job
as described in the HPI. This could possibly be an exacerbation of his prior AC joint injury, but
could also be related to a new rotator cuff strain that has n[o]t improved.”
By decision dated February 21, 2018, an OWCP hearing representative affirmed the
July 12, 2017 decision.
On February 28, 2018 appellant, through counsel, requested reconsideration.
Appellant submitted a report by Dr. DeNoble dated February 23, 2018. He discussed
appellant’s history, including appellant’s previous right shoulder injury, and described that on
November 21, 2016 appellant injured the same right shoulder while reaching overhead for a
radiation detector. Dr. DeNoble provided similar examination findings and diagnosed separation
of right AC joint and right supraspinatus tendon tear. He reported: “the radiation detector imparted
a direct stress on the supraspinatus tendon that exceeded the tendon’s tensile strength, and created
strain (or tearing) within intra-substance fibers on the tendon.” Dr. DeNoble opined that
appellant’s right shoulder injury was a result of the November 21, 2016 employment incident when
he moved the radiation detector. He further explained that the “the highly stressful torsional
loading of the joint during any overhead lifting of heavy objects can increase the risk of factors for
these types of shoulder injuries, especially while the arm is fully extended which concentrates all
of the mass/lifting at the shoulder joint.” Dr. DeNoble clarified that usually the weight is
distributed through multiple joints such as the elbow, shoulder, and wrist but when the arm is fully
extended, there is maximum stress directly at the shoulder. He concluded that appellant’s injury
was a direct result of a task required by his job and directly precipitated this persistent and chronic
right shoulder pain.
By decision dated May 29, 2018, OWCP denied modification of the February 21, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
3

Id.

4

time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
In order to determine whether a federal employee has sustained a traumatic injury in the
performance of duty, OWCP must first determine whether fact of injury has been established.7
There are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.8 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.9 An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her disability or condition relates to the employment incident.10
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence.11 The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.12 The weight of the medical evidence
is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.13
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a right upper
extremity condition causally related to the accepted November 21, 2016 employment incident.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

See S.A., Docket No. 18-0399 (issued October 16, 2018).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

13

James Mack, 43 ECAB 321 (1991).

5

OWCP accepted that appellant established that the November 21, 2016 incident occurred
as alleged, but denied the claim, finding that the medical evidence of record was insufficient to
establish causal relationship.
In support of his claim, appellant submitted reports from Dr. Brown dated December 15,
2016 through December 19, 2017. In his initial examination report, Dr. Brown accurately
described the November 21, 2016 employment incident and related appellant’s complaints of
chronic shoulder discomfort. He reported examination findings of tenderness and crepitation at
the AC joints and positive O’Brien’s test. In a November 21, 2017 report, Dr. Brown related that
appellant continued to have right shoulder pain after a November 21, 2016 work injury. He opined
that the pain was “causally related to his work injury.”14 In a December 19, 2017 report, Dr. Brown
further concluded that appellant was “suffering from AC joint arthropathy as a result of this work
injury.” The Board has held that a report is of limited probative value regarding causal relationship
if it does not contain medical rationale explaining how a given medical condition/disability was
related to employment factors.15 Dr. Brown’s opinion is therefore insufficient to establish the
claim.16
In CA-20 forms dated March 21 to August 10, 2017, Dr. Brown indicated that on
November 21, 2016 appellant was “reaching overhead at work and felt a pop.” He diagnosed mild
AC arthropathy and right proximal bicep tendinitis. Dr. Brown checked a box marked “yes”
indicating that appellant’s condition was caused or aggravated by the described employment
activity. The Board has held that when a physician’s opinion on causal relationship consists only
of responding “yes” to a form question, without explanation or rationale, that opinion is of
diminished probative value and is insufficient to establish a claim.17
Appellant was also treated by Dr. DeNoble. In reports dated January 12 and February 23,
2018, Dr. DeNoble reviewed appellant’s history of the November 21, 2016 injury and related that
he had previously treated appellant in 2014 regarding a right shoulder type AC joint separation
injury. He provided examination findings of mild tenderness to palpation over the biceps groove
and hypermobility with forward elevation and crepitus. Dr. DeNoble diagnosed separation of right
AC joint and tear of the right supraspinatus tendon based on diagnostic imaging. He reported that
appellant’s right shoulder injury was a result of the November 21, 2016 employment incident when
he moved the radiation detector.
Although Dr. Noble accurately described the November 21, 2016 employment incident
and provided an affirmative opinion on causal relationship, his opinion is of limited probative
value as it is based on an inaccurate medical history. It is well established that medical reports
must be based on a complete and accurate factual and medical background, and medical opinions
14
Findings of pain or discomfort alone do not satisfy the medical aspect of the fact of injury medical determination.
Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803.4a(6) (August 2012).
15

See Y.D., Docket No. 16-1896 (issued February 10, 2017).

16

T.R., Docket No. 18-1272 (issued February 15, 2019); K.T., Docket No. 15-1758 (issued May 24, 2016).

17
M.E., Docket No. 18-0330 (issued September 14, 2018); D.D., 57 ECAB 734, 738 (2006); Deborah L. Beatty,
54 ECAB 340 (2003).

6

based on an incomplete or inaccurate history are of limited probative value.18 Dr. Noble indicated
that diagnostic tests revealed AC joint separation and tear of the supraspinatus tendon. The Board
finds, however, that the evidence of record does not contain any diagnostic tests which demonstrate
a right shoulder tear. Dr. Noble did not explain how the November 21, 2016 employment incident
caused a right shoulder tear or how he arrived at the diagnosis. It is especially important for him
to explain how he arrived at his opinion in light of the December 30, 2016 right shoulder MRA
report, which specifically noted that there was no evidence of a cuff tear. Because Dr. Noble’s
conclusion is not based on an accurate medical background, his opinion is insufficient to establish
appellant’s claim.19
The diagnostic testing, including the December 14, 2016 right shoulder x-ray scan report
and December 30, 2016 right shoulder MRA revealed rotator cuff tendinosis, mild arthrosis of the
AC joint, mild degenerative changes, and lucency and sclerosis in the inferior aspect of the glenoid,
addressed appellant’s right shoulder conditions, but provided no opinion on causal relationship.
The Board has held that reports of diagnostic tests lack probative value as they do not provide an
opinion on causal relationship between appellant’s employment incident and a diagnosed
condition.20
Similarly, the unsigned Form CA-20, which noted a November 21, 2016 date of injury,
also fails to establish appellant’s claim as reports that are unsigned or that bear illegible signatures
cannot be considered as probative medical evidence because they lack proper identification.21
On appeal counsel argues that Dr. DeNoble provided a well-rationalized and unequivocal
opinion establishing causal relationship. As explained above, however, Dr. DeNoble’s opinion
regarding causal relationship fails to establish appellant’s claim as it was based on an inaccurate
medical history. In order to obtain benefits under FECA an employee has the burden of proof to
establish the essential elements of his or her claim by the weight of the reliable, probative, and
substantial evidence.22 Because appellant has not provided such evidence demonstrating that his
diagnosed right shoulder condition was causally related to the accepted November 21, 2016
employment incident, he has not met his burden of proof to establish his traumatic injury claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

18

J.M., Docket No. 17-1002 (issued August 22, 2017); J.R., Docket No. 12-1099 (issued November 7, 2012);
Douglas M. McQuaid, 52 ECAB 382 (2001).
19

See C.S., Docket No. 17-1409 (issued December 21, 2018); Douglas M. McQuaid, id.

20

T.H., Docket No. 18-1736 (issued March 13, 2019); A.B., Docket No. 17-0301 (issued May 19, 2017).

21

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

22

Supra note 5.

7

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a right upper
extremity condition causally related to the accepted November 21, 2016 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the May 29, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 9, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

